Title: From Abigail Smith Adams to John Quincy Adams, 5 May 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy May 5th 1816
				
				It was not untill this morning that I received your Letter of December 5th No 79, just five months from the date. where it has been ever since, I know not. it came to me from Nyork, and had just arrived there. The subject of it, you will Remember by turning to your coppy. There is not any reasoning which can convince me, contrary to my Senses, that Three, is one, and one three. Is it possible for the Humane mind to form an Idea of the Supreme Being, without some visible qualities, such as wisdom, power, and goodness. The creator, preserver and Govenour of the World, the first commandment forbids the worship of but one God.—That Jesus Christ was sent into the world by the Father to take upon him Humane Nature, to exalt redeem and purify the world, to sit an example of to all his followers of sinless obedience, and holiness of Life, and conversation, and to bring Life and immortality to Light, The Scriptures fully testify, and that a conformity to his precepts and example, as far as humane Nature is capable of it, will be rewarded by future happiness in the world to come, is my firm beleif.Is there not a subordination to the Father manifested in the whole Life and character of Jesus Christ? why said he, call ye me Good. there is none good but one that is God. again, I do nothing of myself, but the Father in me and when Jesus Christ, applies to the Father. If it be possible let this Cup pass from me, and again, in his agony upon the Cross, my God, my God why hast thou forsaken me? from these and many other passages of Scripture, I am led to beleive, in the unity of the Supreme Being, and that Jesus Christ was divinely inspired, and specially delegated to communicate the will of God to man; and that after having fullfild his Mission upon Earth, he assended into heaven, from whence we are assured he Shall come to Judge the world in Righteousness, all power being given him, by the Father. we are assured that those who fear God and work righteousness Shall be accepted of him, and that I presume of what ever sect, or persuasion, after all our inquires, we are permitted to see but through a Glass darkly.And must say with the poet“Thou great first cause, least understood,“whom all my Thoughts combine”“To know but this; that thou art good”“And that myself am blind”May 9thI had written thus far, and put by my paper, when your Letter of March 4th arrived—the Sentiments of affection which you so powerfully express, and which are so dear to my Heart, have always been manifested by you, towards your parents, through your whole Life, and will I hope be rewarded by similar, Love duty, and affection, towards you by your own offspring.—my Health has mended since the spring commenced, much more than I had Reason to expect, from the great debility to which I was reduced, but my constitution has past through so many trials, that I have little reason to expect my continuance for any long period—your Father fails in his Limbs, and can encounter but little care, wants frequent Rest, and repose, yet he enjoys his Book, his pen, and society, when he can meet with those who can enter into his literary amusements—of this Sort Quincy has few to Boast. what pleasure do the delightfull scene’s of Nature afford to those, who have no one, to whom they can say How pleasent it is? participation is the Root of pleasure. in reading a fine passage, how greatly is the enjoyment heightned by communicating it to one who can equally share in it? it is Sterns who say’s he would have a companion, if it was only to say how the shadows lengthen as the sun declines—all the reasoning and Eloquence of Zimerman, could never reconcile me to solitude. it is a cold unsocial feeling,“for where are the charms”“which Sages have seen in thy face?“Eden was tasteless till an Eve was there”I have to thank you my dear son for your very entertaining Letter of the 4th March, and rejoice that your visit to Paris was so well timed, and that you received so much gratification from the works of Art, which were there collected. one cannot help feeling a regret; that after being so well arranged, they should be again dispersed, without inquiring, by what means they were obtaind. the Bourbones in exile, were more respected, than upon the Throne, holding it as they do; by the power and courtesy of foreign Nations—I see by the papers, that you was a Guest, at the Lord Majors feast. the Toast you gave, is very popular here and considerd, judicious, concilitary, and honorable to both countriesI send you a new paper, containing a speech of mr Calhouns during the debate upon the direct Tax. I should often send you News papers, but most of our vessels go to Liverpool, and from thence, the postage would be heavy. the English papers which we receive some times contain interesting debates, but the most of them, make me Shrink with horror, at the catalogue of crimes which they detail we have in this country crimes sufficient, to call for humiliation & Repentance, but I may venture to assert, that the criminal callender of the whole united States for one year, will not exhibit as black a Catalogue of enormus crimes, as the annals of one Session of old Bailey of these which excite my greatest Regret, is the prostration of the Female character, and the frequent infidelity, of those who hold in their hands, the honour and dignity of the Nation, and posterity all conjugal principles, appear to have lost their weight, and the seduced, and seducer compromise their iniquity by a fine, by a payment of a fine for damages.—Reputation, Reputation, oh She who has lost her Reputation, has lost the immortal part of herself,—lost that, which not enriches the spoiler, and makes her poor indeed“Beauty like the fair Hesperian Tree”“Laden with blooming gold, hath need the gaurd”“of dragon watch, with uninchanted Eye“To save her Blossoms, and defend her fruit”“From the rash hand of Bold incontinence”My pen has ran away with me I must close or my paper will fail me. ever your affectionate / Mother
				
					A Adams—
				
				
			